—Order unanimously reversed on the law with costs and motion granted. Memorandum: Supreme Court erred in denying plaintiffs’ motion for partial summary judgment on the issue of liability under Labor Law § 240 (1) on the ground that there were triable issues of fact whether any alleged violation of section 240 (1) was the proximate cause of plaintiff William Spike’s (plaintiff) injuries. Plaintiffs established that plaintiff was working on a scaffold approximately 5 to 5!ó feet above the floor when the scaffold suddenly “kicked out” from underneath him, causing him to fall to the floor below and sustain personal injuries. Plaintiffs established that the general contractor violated its duty under Labor Law § 240 to provide adequate safety devices and ensure that they were properly placed and operated to protect plaintiff (see, Tiernan v County of Monroe, 172 AD2d 1068; Walsh v Baker, 172 AD2d 1038; Klien v General Foods Corp., 148 AD2d 968; Hayes v Eastman Kodak Co., 143 AD2d 510; Cartella v Strong Museum, 135 AD2d 1089). (Appeal from Order of Supreme Court, Steuben County, Scudder, J. — Summary Judgment.) Present — Callahan, J. P., Green, Balio, Fallon and Boehm, JJ.